DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 9/23/2021, in which claim(s) 1-6, 8-13, 15-19 and 21-23 is/are presented for further examination.
Claim(s) 1, 4, 8, 11, 15, 18 and 19 has/have been amended.
Claim(s) 7, 14 and 20 has/have been previously cancelled.
Claim(s) 21-23 has/have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 9/23/2021, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0077]-[0087] of the specification and Fig. 4.
Applicant’s amendment(s) to claim(s) 4, 11, 18 and 19 has/have been accepted.

Applicant’s addition(s) of claim(s) 22 has/have been accepted.  Support was found in at least [0025] and [0030] of the specification.
Applicant’s addition(s) of claim(s) 23 has/have been accepted.  Support was found in at least [0025] and [0030] of the specification.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to ensure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-19 and 21-23, filed on 9/23/2021, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6, 8-13, 15-19 and 21-23 under 35 U.S.C. 103, see the bottom of page 12 to the middle of page 15 of applicant’s remarks, filed on 9/23/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Objections
Claim(s) 23 is/are objected to because of the following informalities:  in line 2, “snapshot generating timestamp” should be corrected to “snapshot generation timestamp” (i.e., see [0025] of the specification).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beatty et al., US 2012/0179655 A1 (hereinafter “Beatty”) in view of Amano, US 2005/0028022 A1 (hereinafter “Amano”) in further view of Patwardhan et al., US 10,409,691 B1 (hereinafter “Patwardhan”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Beatty discloses a method comprising:
retrieving, by at least one processor (Beatty, [0040], see processors), metadata according to a request for data recovery, the metadata corresponding to a snapshot (Beatty, 
determining, by the at least one processor (Beatty, [0040], see processors) according to the metadata, a snapshot type of the snapshot (Beatty, [0051], see metadata corresponding to the incremental backup files and where the metadata is used to facilitate restore operations; Beatty, [0038], see restoring the entire database; and Beatty, [0039], see instead of restoring the entire database restoring one or more data items (e.g. files, emails, images) from the backed up database) from among a true snapshot type indicating a true snapshot that includes metadata and snapshot data (Beatty, [0043] and [0044], see creating a snapshot, where the snapshot may contain data from the database, including metadata and one or more maps) and 
performing, by the at least one processor (Beatty, [0040], see processors), the data recovery according to the snapshot type, to generate recovered data (Beatty, [0038], see restoring the entire database; and Beatty, [0039], see instead of restoring the entire database restoring one or more data items (e.g. files, emails, images) from the backed-up database); and






On the other hand, Amano discloses a false snapshot type indicating a false snapshot that only includes metadata and depends on the true snapshot (Amano, [0105]-[0107], see recovering data typically requires recovering the data state of at least a portion of the DVOL 101 at a specific time.  Generally, this is accomplished by applying one or more AFTER journal entries to a snapshot that was taken earlier in time relative to the journal entries, where the one or more AFTER journal entries are interpreted as the metadata, which is applied/dependent on the snapshot that was taken earlier in time, where the journal entries cumulatively together are being interpreted as the “false snapshot”; and Amano, Fig. 37);
determining a time period from a snapshot generation timestamp included in retrieved metadata and a time point at which the recovered data was recovered, acquiring an operation sequence of write operations performed during the time period, and forming a water range corresponding to the time period, the water range being based on the operation sequence (Amano, [0055], see management table storing the informational relating to the journal group, snapshot group and journal volume; Amano, [0091] and [0092], see time when the snapshot was taken [i.e., time point at which the recovered data was recovered]; Amano, [0105]-[0107], see recovering data typically requires recovering the data state of at least a 
generating a snapshot generation timestamp corresponding to the time point at which the recovered data was recovered (Amano, [0055], see management table storing the informational relating to the journal group, snapshot group and journal volume; Amano, [0091] and [0092], see time when the snapshot was taken [i.e., time point at which the recovered data was recovered]; Amano, [0105]-[0107], see recovering data typically requires recovering the data state of at least a portion of the DVOL 101 at a specific time.  Generally, this is accomplished by applying one or more AFTER journal entries [i.e., operation sequence of write operations] to a snapshot [i.e., time point at which the recovered data was recovered] that was taken earlier in time relative to the journal entries [i.e., water range]; and Amano, Fig. 3);
generating false snapshot metadata including the generated snapshot generation timestamp, the generated path and the formed water range (Amano, [0055], see management table storing the informational relating to the journal group, snapshot group and journal volume; Amano, [0091] and [0092], see time when the snapshot was taken [i.e., time point at which the recovered data was recovered]; Amano, [0105]-[0107], see recovering data typically requires recovering the data state of at least a portion of the DVOL 101 at a specific time.  Generally, this is accomplished by applying one or more AFTER journal entries [i.e., operation sequence of write operations] to a snapshot [i.e., time point at which the recovered data was recovered] that was taken earlier in time relative to the journal entries [i.e., water range]; and Amano, Fig. 3); and
storing the false snapshot metadata corresponding to the false snapshot (Amano, [0108], see writing the journals; and Amano, [0109], see creating/recording a snapshot).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Amano’s teachings to Beatty’s method.  A skilled artisan would have been motivated to do so in order to process data in a manner that facilitates recovery of lost data in user environments other than in a database application or a database application interacting with other applications, see Amano, [0016].  In addition, both/all of the references (Beatty and Amano) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as data recovery.  This close relation between/among the references highly suggests an expectation of success.
On the hand, Patwardhan discloses after the data recovery is completed:
generating a path pointing to immediately preceding true snapshot data stored prior to the data recovery, based on a path included in the retrieved metadata (Patwardhan, Col. 8, lines 22-55, see system receives a request to restore data to a desired point and restores only the requested data, where, in the example, the desired point is t = 2; and Patwardhan, Col. 8, line 56-Col. 9, line 34, see after the restoration, processing the incremental backups from t = 3 to t = 5 by identifying and linking the first incremental backup (i.e., t = 3) as the most recent previous backup and then processing and linking to the next incremental backup (i.e., t = 4) and then processing and linking the last incremental backup (i.e., t = 5), where how to traverse from incremental backup to incremental backup is interpreted to be the metadata).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Patwardhan’s teachings to the combination of Beatty and Amano.  A skilled artisan 
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Beatty discloses an apparatus comprising:
at least one memory configured to store computer program code (Beatty, [0040], see memory devices); and
at least one processor configured to access the at least one memory (Beatty, [0040], see processors).
With respect to claim 15, Beatty discloses a non-transitory computer readable storage medium storing computer program code (Beatty, [0040], see memory devices).

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, the combination of Beatty, Amano and Patwardhan discloses wherein the request comprises a requested snapshot of a plurality of stored snapshots, and the metadata of the requested snapshot is retrieved (Beatty, [0015], see plurality of incremental backups and snapshots; Beatty, [0051], see metadata corresponding to the incremental backup files and where the metadata is used to facilitate restore operations; 

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Beatty, Amano and Patwardhan discloses wherein the request comprises a time point, and the retrieving the metadata comprises:
retrieving the snapshot generation timestamp from metadata of each of a plurality of stored snapshots (Beatty, [0058] and [0059], see specific point-in-time associated with a specific backup; and Beatty, Fig. 6);
determining a closest snapshot generation timestamp that is closest in time to the time point and that is before the time point (Beatty, [0058] and [0059], see restore request; and Beatty, Fig. 6), and
determining metadata corresponding to the closest snapshot generation timestamp (Beatty, [0058] and [0059], see restore request; and Beatty, Fig. 6).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, the combination of Beatty, Amano and Patwardhan discloses wherein:
when the snapshot type is the true snapshot type, the recovered data is directly acquired from the path included in the retrieved metadata (Beatty, [0069]-[0071], see restoring), and
when the snapshot type is the false snapshot type, initial true snapshot data is acquired from the path included in the retrieved metadata, and the recovered data is generated by replaying, on the initial true snapshot data, the operation sequence indicated by range information in the retrieved metadata (Beatty, [0069]-[0071], see restoring).

Claims 5, 12 and 19
With respect to claims 5, 12 and 19, the combination of Beatty, Amano and Patwardhan discloses wherein replaying the operation sequence comprises:
determining a range to be replayed according to the range information included in the metadata (Beatty, [0058] and [0059] , see restore request; and Beatty, Fig. 6; Note: A “water range” is not a term known in the art and applicant has not defined what it means); and
executing an operation sequence of operations indicated by the range on the initial true snapshot data to generate the recovered data to a final time point indicated by the range (Beatty, [0058] and [0059], see restore request/restoring; and Beatty, Fig. 6).

Claims 6 and 13
With respect to claims 6 and 13, the combination of Beatty, Amano and Patwardhan discloses wherein the request comprises a time point, and determining a range to be replayed comprises:
extracting the range from the metadata (Beatty, [0058] and [0059], see restore request/restoring; and Beatty, Fig. 6; Note: A “water range” is not a term known in the art and applicant has not defined what it means);
determining an additional time period according to the snapshot generation timestamp in the metadata and the time point, and determining an additional range according to the additional time period (Beatty, [0058] and [0059], see restore request/restoring; and Beatty, Fig. 6); and
enabling the extracted range and the additional range to form the range on which replay is to be executed (Beatty, [0058] and [0059], see restore request/restoring; and Beatty, Fig. 6).

Claim 21
With respect to claim 21, the combination of Beatty, Amano and Patwardhan discloses further comprising, after storing the false snapshot metadata, storing data to be backed up (Amano, [0108], see writing the journals; and Amano, [0109], see creating/recording a snapshot).

Claim 22
With respect to claim 22, the combination of Beatty, Amano and Patwardhan discloses wherein the metadata includes information for indexing of snapshot data of the snapshot (Beatty, [0046], see allocation maps for snapshots).

Claim 23
With respect to claim 23, the combination of Beatty, Amano and Patwardhan discloses wherein the information comprises a snapshot generating timestamp, a snapshot type identifier, a path to the snapshot data, and a water range corresponding to the snapshot data (Amano, [0055], see management table storing the informational relating to the journal group, snapshot group and journal volume; Amano, [0091] and [0092], see time when the snapshot was taken [i.e., time point at which the recovered data was recovered]; Amano, [0105]-[0107], see recovering data typically requires recovering the data state of at least a portion of the DVOL 101 at a specific time.  Generally, this is accomplished by applying one or more AFTER journal entries [i.e., operation sequence of write operations] to a snapshot [i.e., time point at which the recovered data was recovered] that was taken earlier in time relative to the journal entries [i.e., water range]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Anderson et al. for snapshot of data; and
– Aron et al. for implementing writable snapshots in a virtualized storage environment;
– Alturi et al. for recovery point data view shift through a direction-agnostic roll algorithm;
– Broido et al. for accessing a remote storage system;
– Komatsu for automatic backup;
– Lim et al. for providing virtual machines; and
– Sudarsanam et al. for efficient and flexible organization and management of file metadata.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: February 16, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152